Title: To Alexander Hamilton from Philip Schuyler, 16 September 1781
From: Schuyler, Philip
To: Hamilton, Alexander


Albany September 16th 1781
My Dear Sir
The mail which was taken a few days ago at Hampton has probably deprived me of the pleasure of a line from you.
We are advised by a letter from Mr Carter that General Washington embarked with all except the rear division of the french at the head of Elk on the 8th Instant, hence I hope you are now operating against Cornwallis. It is difficult to judge with precision of your prospects at this distance, but matters [and] appearances are so favorable that they Justify a hope that the operations will be crowned with ample success.
The legislature of this state is to convene on the 1st. of October at Poughkeepsie, delagates are to be chosen. Your friends will propose you. If you should be appointed you will have time to consider whether to accept or refuse will be most eligible. Should Cornwallis and his Army fall into our hands, peace may and probably will be the consequence. If so, I should most earnestly wish you in Congress, and if not I should still prefer it to your remaining in the army, for reasons that are obvious.
My Dear daughter is in good health but was so sensibly affected by your removal to the southward that I apprehended consequences; she is now at ease. Mrs. Carter was yesterday delivered of a fine boy I hope her sister will give me another.
All here is quiet except small parties on the frontiers. The whole family joins me in love & best wishes to you & for you, God bless you.
I am dear Sir   affectionately & sincerely   Your Obedient Servant
Ph: Schuyler

If you expedite the business I wish Monsieur De Rochambeau and his army with a few of ours would go to canada to have the satisfaction of emancipating their former fellow citizens from the british government, most truly tyrannical.
Col. Hamilton
